DETAILED ACTION
	The Response filed 8 September 2022 has been entered.  Claims 1-3 and 9-10 are pending, with claims 9-10 being new.  Claims 4-8 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 September 2022 have been fully considered but they are not persuasive in view of Giacomini (US 2013/0234056), Winkler (US 925,257), and Baumann (US 5,718,410).
The applicant argues with respect to claim 1 on pg. 6 of the Response that the prior art lacks “a disc that is separate from the cylindrical operator, is placed above the elastic body, and slides an inner peripheral surface of the cylindrical operator.”  However, Giacomini discloses in Figs. 1-11 and 13-18 a disc 29 (formed by the head 29 of the screw 30 because the head 29 has a circular cross-section and has a diameter substantially larger than its height, like a disc) that is separate from the cylindrical operator 22 (because the head 29 is a part of the screw 30 which is separate from the cylindrical operator 22), is placed above the elastic body 22, and slides an inner peripheral surface of the cylindrical operator 22 (as the cylindrical operator 22 reciprocates with or against the biasing of spring 28).  
Alternatively to the disc disclosed by Giacomini, wherein the disc is formed by the head of a screw retaining the elastic body, Winkler teaches in Fig. 2 a similar screw (J) on a valve stem operated by a separate cylindrical operator (E) and that there is a separate disc (J) to retain the elastic body (G).
Alternatively still, Baumann teaches in Figs. 1-3 the retention of an elastic body 12 to a valve stem 28 by a disc 38 and a ring 39, wherein the ring 39 regulates a movement of the disc 38 toward a direction away from the elastic body 12 (analogous to the direction away from the storage disclosed by Giacomini).  The disc 38 is slidable within the packing nut 37 like the screw head disclosed by Giacomini is able to slide within the operator.  It would have been obvious to modify the retention of the elastic body to the valve stem in Giacomini to be accomplished by a disc and ring on the valve stem as Baumann teaches. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, last line, it appears that “slides an inner peripheral surface” should be changed to --slides in an inner peripheral surface-- or --slides within an inner peripheral surface--.  
In claim 9, lines 1-2, it appears that “slides the inner peripheral surface” should be changed to --slides in the inner peripheral surface--.  
In claim 9, last line, it appears that “relatively” can be deleted because it appears that it’s use is intended to claim that the disc and cylindrical operator slide relative to each other, however, the claim already recites that the disc slides in/within the cylindrical operator. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, last line, it is unclear which of the steps four steps antecedently recited “the other of the steps” refers to.  As understood, the recitation of “one of the steps” in line 3 refers to one of the first steps and one of the second steps, and the recitation of “the other of the steps” refers the other one of the first step and the other one of the second step.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9  (as understood: 3) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacomini (US 2013/0234056). 
Regarding claim 1, Giacomini discloses in Figs. 1-11 and 13-18 an operation valve comprising: 5
a valve 7 that controls the flow of a fluid; 
a cylindrical operator 22 (at least being formed by the cylindrical portion of the embodiments shown in Figs. 16-18) that operates opening and closing of the valve 7 by rotating the operator 22 in a peripheral direction (i.e. by rotation), and has first steps (comprising steps 37, 38 and/or the sides 37a, 38a thereon) parallel to a central axis of the operator 22 (i.e. the longitudinal axis of the operator 22 about which the operator 22 rotates); 
a storage 2 that stores the valve 7, includes a flow channel 3 of the fluid therein, and 10has second steps (comprising steps 32, 33, and/or sides thereon) corresponding to the first steps on an outer periphery of the storage 2 in a first state in which the valve 7 is closed (paragraph 43); 
an elastic body 28 that urges the operator 22 toward the storage 2; and
a disc 29 (formed by the head 29 of the screw 30 because the head 29 has a circular cross-section and has a diameter substantially larger than its height, like a disc) that is separate from the cylindrical operator 22 (because the head 29 is a part of the screw 30 which is separate from the cylindrical operator 22), is placed above the elastic body 22, and slides an inner peripheral surface of the cylindrical operator 22 (as the cylindrical operator 22 reciprocates with or against the biasing of spring 28).  
Regarding claim 2, Giacomini discloses in Figs. 1-11 and 13-18 that 15the first steps and the second steps fit into each other to regulate the rotation of the operator (paragraph 43, in the same manner as the applicant’s first step 14Q and second step 13Q, or first step 14P and second step 13P).  
Regarding claim 3, Giacomini discloses in Figs. 1-11 and 13-18 that each of the first steps and the second steps has two steps having different heights (such as steps 37a and 42a on the operator 22, and on storage 2, such as step 33 and the top cylindrical surface from which the steps 32, 33 extends, wherein said top cylindrical surface is a step relative to the narrower interior surfaces in the storage 2 shown in Fig. 7), 20one of the steps (such as step 37a) regulates the rotation of the operator 22 from the first state to a second state in which the valve 7 is opened (paragraph 43), and the other of the steps (such as steps 42a, 33 and the step formed by the top cylindrical surface of the storage 2 from which steps 32, 33 extend) regulates excessive rotation of the operator 22 (paragraph 46).
Regarding claim 9, Giacomini teaches in Figs. 1-11 and 13-18 that the disc 29 slides the inner peripheral surface of the cylindrical operator 22 relatively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 (alternatively: all; as understood: 3) are rejected under 35 U.S.C. 103 as being unpatentable over Giacomini (US 2013/0234056) in view of Winkler (US 925,257). 
Regarding claims 1 and 9, alternatively to the disc disclosed by Giacomini, wherein the disc is formed by the head of a screw retaining the elastic body, Winkler teaches in Fig. 2 a similar screw (J’) on a valve stem (C) operated by a separate cylindrical operator (E) that can slide relative to the valve stem (C), and Winkler also teaches a separate disc (J) to retain the elastic body (G) and the disc (J) is retained by the head of the screw (J’). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Giacomini to include a disc in the form of a washer separate from the cylindrical operator and the screw on the valve stem to retain the elastic body, as Winkler teaches.  Furthermore, the modification is an obvious alternative retention method for the elastic body to the use of just the screw as Giacomini teaches, and the separate disc can provide a simple way of providing a larger surface area to securely retain the elastic body, compared to the head of the screw, because the disc is simply a washer.
Claims 1-3 and 9-10 (alternatively: 1-3 and 9; as understood: 3) are rejected under 35 U.S.C. 103 as being unpatentable over Giacomini (US 2013/0234056) in view of Baumann (US 5,718,410). 
Regarding claims 1 and 9-10, alternatively to the disc disclosed by Giacomini, wherein the disc is formed by the head of a screw that retains the elastic body, Baumann teaches in Figs. 1-3 the retention of an elastic body 12 to a valve stem 28 by a disc 38 and a ring 39, wherein the ring 39 regulates a movement of the disc 38 toward a direction away from the elastic body 12 (analogous to the direction away from the storage disclosed by Giacomini).  The disc 38 is slidable within the packing nut 37 like the screw head disclosed by Giacomini is able to slide within the operator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve disclosed by Giacomini to include a ring on the valve stem to retain a disc in the form of a washer separate from the cylindrical operator to retain the elastic body and be able to slide within the cylindrical operator, as Baumann teaches.  Furthermore, the modification is an obvious alternative retention method for the elastic body to the screw disclosed by Giacomini, and the ring and disc allow for a simpler assembly compared to the use of the screw.  Threading of the screw and valve stem, which requires precision manufacturing for the threads to match, is replaced by making the annular ring and disc and the groove in the valve stem in which the ring is fitted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753





/KEVIN F MURPHY/Primary Examiner, Art Unit 3753